Willson, J.
This is an appeal from a judgment final upon a forfeited bail bond. The judgment nisi fails to state that, “the same will be made final unless good cause be shown at the next term of the court why the defendant did not appear.” It has been settled by this court that the omission of the above quoted words from the judgment nisi renders it fatally defective. Collins v. State, ante, p. 356.
This error necessitates the reversal of the judgment, but the appellants contend further that the proceeding against them should be dismissed because the bail bond is void. The bond binds the defendant Thomas to appear before the District Court of Tom Green county, State of Texas, at its term to be held at Ben Ficklin, said Tom Green county, on the 9th day of May, A. D. 1881. There was no law authorizing a term of the District Court for that county to be held on that day. The time fixed by law for holding said court was on the 10th Monday after the 1st Monday in March, which was the 16th day of May, 1881. There is nothing in the bond by which this error as to time is pointed out and corrected.
Under the authority of the case of Brite et al. v. State, 24 Texas, 219, we hold that the bond was void.

Reversed and dismissed.